Case 8:19-cv-02533-CEH-AAS Document 21 Filed 04/17/20 Page 1 of 4 PageID 252



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

AIX SPECIALTY INSURANCE
COMPANY,

       Plaintiff,

v.                                                                 Case No: 8:19-cv-2533-T-36AAS

SHANEKA EVERETT and 1207 MLK
LIQUORS, INC. d/b/a HOLLYWOOD
NIGHTS SOUTH,

      Defendants.
___________________________________/

                                              ORDER

        This cause comes before the Court upon Defendant Shaneka Everett’s Motion for Final

Summary Judgment (the “Motion”) (Doc. 19). The Court, having considered the Motion and being

fully advised in the premises, will deny the Motion, without prejudice, as premature.

                                           DISCUSSION

       Shaneka Everett (“Everett”) initiated an action against 1207 MLK Liquors, Inc. d/b/a

Hollywood Nights South (“MLK Liquors”) in the Circuit Court of the Sixth Judicial Circuit, in

and for Pinellas County, Florida, on September 28, 2018 (the “Underlying Action”), alleging that

she was shot on MLK Liquors’ premises. (Doc. 1 ¶¶12–13). MLK Liquors was insured under a

surplus commercial general liability insurance policy (the “Policy”) issued by AIX Specialty

Insurance Company (“Plaintiff”) at the time of this shooting. Id. at ¶9. Plaintiff initiated this action

to seek a judgment declaring that it does not have a duty to defend or indemnify MLK Liquors or

any other putative insured under the Policy in the Underlying Action. Id. at ¶2.

       Plaintiff served Everett with the complaint in this action on April 6, 2020. (Doc. 17-1). The

docket does not indicate that Plaintiff has served MLK Liquors. On April 13, 2020, Everett filed
Case 8:19-cv-02533-CEH-AAS Document 21 Filed 04/17/20 Page 2 of 4 PageID 253



her Answer and Affirmative Defenses. (Doc. 18). One day later, Everett filed the Motion, seeking

(1) entry of judgment against Plaintiff because no genuine issues of material fact exist and she is

entitled to judgment as a matter of law; and (2) an award of reasonable attorneys’ fees. (Doc. 19

at 8). Everett argues that the Policy’s Firearms Exclusion endorsement contemplates injury from

multiple firearms, given the endorsement’s use of the plural form of “firearm,” whereas Everett

was injured “from the discharge of a single firearm.” Id. at 11. Everett also emphasizes the nature

of MLK Liquors’ business and other exclusionary endorsements within the Policy to support her

argument. Id. at 12–18.

       “Unless a different time is set by local rule or the court orders otherwise, a party may file

a motion for summary judgment at any time until 30 days after the close of all discovery.” Fed. R.

Civ. P. 56(b). Summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, show there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of stating the basis for its motion and identifying those portions of the record

demonstrating the absence of genuine issues of material fact. Celotex, 477 U.S. at 323; Hickson

Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th Cir. 2004). That burden can be

discharged if the moving party can show the court that there is “an absence of evidence to support

the nonmoving party’s case.” Celotex, 477 U.S. at 325. After a party moves for summary

judgment, the non-movant “bears the burden of calling to the district court’s attention any

outstanding discovery.” Cowan v. J.C. Penney Co., 790 F.2d 1529, 1530 (11th Cir. 1986).

       But if the court is convinced that discovery is inadequate, it should deny summary

judgment. See Blumel v. Mylander, 919 F. Supp. 423, 428 (M.D. Fla. 1996) (Kovachevich, C.J.).



                                                 2
Case 8:19-cv-02533-CEH-AAS Document 21 Filed 04/17/20 Page 3 of 4 PageID 254



As Rule 56 implies, district courts should not grant summary judgment until the non-movant “has

had an adequate opportunity for discovery.” Snook v. Trust Co. of Ga. Bank, 859 F.2d 865, 870

(11th Cir. 1988); see also McCallum v. City of Athens, 976 F.2d 649, 650 n.1 (11th Cir. 1992)

(noting that a party may move for summary judgment only after exchanging “appropriate”

discovery). Indeed, “[t]he whole purpose of discovery in a case in which a motion for summary

judgment is filed is to give the opposing party an opportunity to discover as many facts as are

available and he considers essential to enable him to determine whether he can honestly file

opposing affidavits.” Blumel, 919 F. Supp. at 428 (quoting Parrish v. Bd. of Comm’r of the Ala.

State Bar, 533 F.2d 942, 948 (5th Cir. 1976)). The Court must be fair to both parties, which means

it must allow for an adequate record prior to considering a motion for summary judgment. Id.

       Citing one unpublished case from a sister court within the Eleventh Circuit, Everett

contends that “[i]n cases seeking declaratory relief and the interpretation of insurance policy

language, concerns over prematurity of motions for summary judgment are often not as

meritorious.” (Doc. 19 at 9). However, in this unpublished case, the defendant-insured responded

to the plaintiff-insurer’s motion by arguing that the motion was premature because the defendant-

insured “require[d] further discovery” to present evidence demonstrating issues of material fact.

Tower Ins. Co. of N.Y. v. Bilu Holdings, Inc., No. 11-21771-CV-LENARD/O’SULLIVAN, 2012

WL 13012756, at *3 (S.D. Fla. Oct. 16, 2012) (emphasis added). The Court rejected this argument

because the defendant-insured had failed to present any evidence that further discovery was

necessary and summary judgment was thus premature. Id.

       There has not been an opportunity for the parties to engage in any discovery in this action,

much less adequate discovery, because Everett was only recently served and the Court has not set

a schedule for discovery under a case management and scheduling order, as the parties have not



                                                3
Case 8:19-cv-02533-CEH-AAS Document 21 Filed 04/17/20 Page 4 of 4 PageID 255



filed a case management report. Clearly, Plaintiff has not had sufficient opportunity to develop the

record in this action. Having recognized that the Plaintiff has not received an adequate opportunity

for discovery, Eleventh Circuit case law demands the Court’s denial of the Motion. Therefore, the

Motion will be denied as premature. The parties may move for summary judgment at a later stage

in these proceedings, when discovery has been conducted.

       Accordingly, it is ORDERED:

       1. Defendant Shaneka Everett’s Motion for Final Summary Judgment (Doc. 19) is

           DENIED without prejudice.

       DONE AND ORDERED in Tampa, Florida on April 17, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                 4
